Mr. President,
Excellencies Ladies and Gentlemen Heads of State and Government, Secretary-General of the United Nations, Ladies and Gentlemen Delegates,
It is a great honour for me to address this august Assembly in a particular context fraught with deep emotion, challenges and questions about the future of the world, which has been facing the severe COVID 19 pandemic for months.
I would like to extend the sincere condolences of the Guinean people and Government to all families bereaved around the world by this coronavirus crisis, which is a health emergency on an unprecedented scale in recent human history. I wish a speedy recovery to those affected by this deadly virus.
Mr. President,
I would like to extend my warm congratulations to you on your brilliant election to the presidency of the 75th regular session of the General Assembly and assure you of my support and the full cooperation of my delegation.
I would also like to pay a well-deserved tribute to Professor Tijjani Muhammad Bande, the outgoing President who carried out his duties effectively in lockdown, at a time when it was necessary to show imagination in order to experiment with new working methods and respond to the many requests related to the management of important dossiers of the General Assembly.
In the same vein, I would especially like to express to the Secretary-General of the United Nations, Mr. Antonio Guterres, the gratitude of the Republic of Guinea for his pleasing and commendable initiatives in favour of preserving international peace and security and dealing with the international health crisis.
Mr. President,
In a world sadly faced with various challenges, the theme of this session: “The future we want, the UN we need: reaffirming our commitment to multilateralism”, calls on us to act now more than ever. The central role of the UN and its leadership is binding on all member states to promote and strengthen multilateralism.
In this increasingly interdependent world, no single State alone can face the numerous and diverse challenges facing humanity.
Through its multiple fields of action and its ability to coordinate international intervention, the UN supports member States in achieving their development goals, eradicating poverty and fighting to mitigate the effects of climatic change.
The world needs now more than ever a reformed, strong organization that acts based on the values enshrined in the charter and the universal declaration of Human rights, and one that is capable, through its specialized institutions, of confronting the challenges of peace, sustainable development and health.
75 years after its creation, we can attest that the United Nations has been able to meet the expectations of its founding fathers in their efforts to save future generations from the scourge of a third world war, promote peace and develop friendly and cooperative relations among nations.
A renewed and strengthened international governance must take greater account of the interests of developing countries, especially in the implementation of the SDGs and the programme of action of the 3rd Addis Ababa conference on financing for development and other previous commitments. It is through this global partnership that our countries will be able to stand up and pursue the sustainable development Agenda.
Guinea welcomes the launching of the decade of action to deliver the SDGs which demands that we scale up our ambitions and accelerate the implementation of appropriate and lasting solutions to the challenges of poverty, gender inequality, conflicts, climate change and the financial gap in implementing the SDGs.
In this context, the Republic of Guinea has integrated all important matters relating to the implementation of the SDGs into its national development plan in order to create growth and prosperity in favour of the Guinean populations and to make Guinea an emerging country through bilateral and multilateral partnership. Our country is focused on the implementation of the sustainable development goals.
As part of its National Economic and Social Development Plan (PNDES) 2016- 2020, our country has established effective instruments, such as the National Agency for Financing Local Communities (ANAFIC), the National Agency for Economic and Social Inclusion (ANIES) and the Local Development Fund (FODEL), among others.
With regard to managing the current health crisis, the Republic of Guinea, like other countries worldwide severely affected by the coronavirus, has adopted a robust response plan and declared a state of health emergency.
The objectives of this national plan are to control and curb the pandemic, mitigate the consequences of the crisis, particularly on households in a precarious situation, and eliminate the effects of the pandemic on small and medium-sized businesses.
A scientific response board has been created to provide guidance and reinforce measures to fight the pandemic, with a view to eradicating and halting the spread of the coronavirus across the country. The financial cost of the plan is $350 million. The Guinean people have adhered to it and are involved in its implementation, based on our experience of tackling the Ebola virus epidemic.
I would like to take this opportunity to renew the Republic of Guinea’s gratitude to its technical and financial partners, and to friendly countries for their constant, decisive and complementary support for our national efforts to eradicate this pandemic.
My delegation expresses its desire to see the inclusion of the principle of universal access to public health included in the political declaration on global health coverage.
We must spare no effort to build a world in peace and security to bequeath to future generations.
Thank you.